Citation Nr: 1745215	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-33 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a thoracic spine disorder, to include thoracic spine ankylosis (claimed as back injury), including on a secondary basis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from April 1977 to February 1984 and June 1984 to July 1997.  

This appeal before the Board of Veterans' Appeals (Board) arises from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In November 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The record evidence is at least in relative equipoise as to the whether the Veteran's fibromyalgia had its onset during service.  

2.  The record evidence is at least in relative equipoise as to whether the Veteran's thoracic spine disorder, diagnosed as thoracic spine ankylosis, is proximately due to or the result of a service-connected disability.


CONCLUSION OF LAW

1.  Resolving reasonable doubt the Veteran's favor, the criteria for establishing service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for thoracic spinal disorder, to include thoracic spine ankylosis, have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the fully favorable disposition, the Board will not discuss further whether those duties have been accomplished.

II.  Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. §§ 1110, 1131; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease.  38 C.F.R. § 3.310 (a)-(b). 

In order to prevail under a theory of secondary service connection, there must be (1) evidence of a current disability, (2) evidence of a service connection disability, and (3) a nexus, or link, between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event; or, whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  Analysis

The Veteran seeks service connection for fibromyalgia and thoracic spine ankylosis.  

A.  Fibromyalgia

The Veteran maintains that his currently diagnosed fibromyalgia had its onset during active service.  He maintains that he suffered generalized joint pain and body aches, stress, dizziness, and fatigue while in and as a result of service.

The service treatment records indicate a diagnosis of fibromyalgia.  Specifically, fibromyalgia was first suspected in October 1992.  In that in-service report, there was discussion regarding the Veteran's symptoms of chronic aches and pains, sensation of swelling in all finger and hand joints on both sides of the body, and shoulder and knee pain.  Additionally, the report included the following notation, in the diagnosis portion, "Opinion?  Fibromyalgia/Arthralgia."

The Medical Board report, dated March 1997, does not reflect a diagnosis of fibromyalgia.  A June 1996 report, and subsequent reports by the same rheumatologist in October 1996 and March 1997, confirmed the diagnoses of inflammatory lower back pain and peripheral joint pain, but not fibromyalgia.

In 2008, the Veteran was seen by his private physician who provided a diagnosis of fibromyalgia and included symptoms of body aches in the assessment.  Cited treatment records from September 2009 were also positive for a diagnosis of fibromyalgia, to include symptoms of multiple tender points, as also supported by a November 2009 report.  In a February 2011 report, the radiologist confirmed the diagnosis of fibromyalgia and suggested that it was possible that the Veteran may have had fibromyalgia while in service.  Specifically, the radiologist addressed the Veteran's lay statements and opined that the earlier diagnoses of inflammatory lower back pain and peripheral joint pain supported by the June 1996, October 1996, and March 1997 reports could have been in addition to fibromyalgia and that it was difficult to speculate at that time whether the Veteran had fibromyalgia while in service.

As a preliminary matter, the Board notes that fibromyalgia is not noted on the Veteran's enlistment examination report.  Furthermore, because no symptoms were noted in enlistment physical examination report itself, the Veteran is entitled to the presumption of soundness.

As to the first element of service connection, the Veteran has a current diagnosis of fibromyalgia, as established by the post-service medical records dated in 2008, September 2009, and February 2011.

As to the second element, the service treatment records reveal that in October 1992, a diagnosis of fibromyalgia was indicated based on the Veteran's symptoms of chronic aches, pains, and swelling sensations in all fingers and in his hands, as well as pain in his shoulder and knee.  This service department record included, in the diagnosis portion, the following notation, "Opinion: Fibromyalgia/Arthralgia," thus, suggesting occurrence while in service, particularly since the Veteran made no notation of symptoms consistent with fibromyalgia upon enlistment.  Also at the November 2016 Board hearing, the Veteran testified to the effect that he suffered generalized body aches and recounted the stressful nature of his in-service experience.  He specifically spoke of the stress relating to service, relating that the stress was a trigger for the pain.  As such, the Veteran's lay statements may be accepted as competent because they relate to symptoms that were directly observable to him, which do not require any specialized medical expertise, and may be accepted as credible because they remain consistent and are somewhat corroborated by the Veteran's post-service treatment records, which are not at variance with the evidence of record.  Based upon the constellation of the Veteran's recurrent symptoms together with symptoms that initially suggested a diagnosis of fibromyalgia in service, and resolving all reasonable in the Veteran's favor, the Board finds that an in-service element, i.e., an in-service onset of symptoms suggestive of fibromyalgia, is established.

As for the final and third element of a nexus, the Board observes that several different examiners have provided several different characterizations of the relationship between the Veteran's symptoms and his fibromyalgia diagnosis.  The Board first notes that it is free to assess medical evidence and is not obligated to accept one physician's opinion over another.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this function, the Board declines to accept the rheumatologist's 1996 and 1997 opinions as the factual predicate to definitively rule out an in-service diagnosis of fibromyalgia.  Here, the Board also looks to the February 2011 medical report, in which that medical professional commented that the earlier diagnoses of inflammatory lower back pain and peripheral joint pain in 1996 and 1997 (by the rheumatologist) could have been made in addition to a diagnosis of fibromyalgia.  On balance, and when considered in tandem, this evidence tends to raise a reasonable doubt as to the initial onset of the Veteran's fibromyalgia, and thus places the record evidence in relative equipoise as to whether the presently existing fibromyalgia is of service origin.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Resolving all reasonable doubt in the Veteran's favor, the Board determines that his fibromyalgia was incurred in service.  The appeal concerning this discrete issue is granted 

B.  Thoracic Spine Ankylosis  

The Veteran contends that he has a thoracic spine disorder which was incurred in service or is secondary to his currently diagnosed fibromyalgia.

The service treatment records revealed that the Veteran received treatment for back complaints, which were diagnosed as a back strain in October 1994 (during his period of active duty).  At the November 2016 Board hearing, the Veteran testified to the effect that he experienced constant back pain and stiffness during service, when driving a truck and when following a rough trail.  Additionally, the Veteran related that his back always hurts; and that whenever the fibromyalgia flares up, he experiences pain throughout his body, in which he often has to sit down.

The Veteran was examined in November 2009 by a rheumatologist, Dr. D.P.  The examiner opined that the Veteran's back condition was related to fibromyalgia and degenerative arthritis, and was as likely as not related to colitis for which the Veteran is also service connected.  In a February 2011 report, Dr. D.P. also opined, when discussing the Veteran's lumbar spine pain, that it is possible that fibromyalgia can cause such additional pain.

Addressing the first element, the Veteran has a current diagnosis of thoracic spine ankylosis, as supported by the November 2009 and February 2011 medical reports.

As to the second element, the service treatment records indicate complaints and treatment for back pain.  Specifically, the service treatment records reveal that the Veteran has reported lower back pain since the early 1990s, and the Veteran was diagnosed with a back sprain in service with specific-injury noted.  Also, as discussed above in this decision, the Board has determined that service connection is warranted for fibromyalgia, and service connection is already in effect for ulcerative colitis.

As to the third and final element of a nexus, particularly on a theory of secondary service connection, the record evidence contains a November 2009 examination report, which supports the finding that the Veteran's back disorder is related to fibromyalgia, rather than any sort of injury or activity while in service.  And, at the very least, the Board observes that the opinion states that the back disorder is related to colitis, for which the Veteran has already established entitlement to service connection.  Accordingly, the weight of the evidence in support of and against a finding of medical nexus is at least equal.  Accordingly, affording the Veteran the benefit of the doubt, the Board determines that entitlement to service connection for thoracic spine disorder, to include thoracic spine ankylosis, on a secondary basis, has been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


ORDER

Entitlement to service connection for fibromyalgia is granted.  

Entitlement to service connection for thoracic spine disorder, to include thoracic spine ankylosis (claimed as back injury), on a secondary basis, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


